          Case 1:19-cr-00166-VEC Document 185 Filed 06/01/20 Page 1 of 1
                                                           USDC SDNY

MEMO ENDORSED
                                                           DOCUMENT
                                                           ELECTRONICALLY FILED
                                                           DOC #:
                                                           DATE FILED: 6/1/2020




  June 1, 2020

  VIA ECF

  Hon. Valerie Caproni
  United States District Court
  40 Foley Square, Room 240
  New York, NY 10007

        Re: United States v. Jalen Colds, Case No. 19-cr-166 (VEC)

  Dear Judge Caproni,

        I represent Jalen Colds with respect to the above captioned matter. I write to
  respectfully request an adjournment of sentencing currently scheduled for June 15,
  2020. The Government consents to this request. This is the second such request.
  The COVID-19 pandemic has curtailed and delayed the collection of relevant
  materials, including interviews with my client and his family, by Defendant’s
  mitigation specialist and myself. As such, I request an extension of sentencing to
  July 31, 2020 or as soon thereafter is convenient for the Court.

        I thank the Court in advance for its attention to this request.


                                                        Sincerely,




                                                        Daniel A. McGuinness
                                Application GRANTED. Sentencing for Mr. Colds is adjourned to
  Cc: All counsel (via email)
                                July 28, 2020, at 2:00 p.m. The parties' submissions are due no later
                                than July 14, 2020. If attorney visits have not resumed before July
                                1, 2020, Defendant may renew his application for an adjournment.
                                   SO ORDERED.




                                   HON. VALERIE CAPRONI
                                   UNITED STATES DISTRICT JUDGE
